Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-16 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.

Response to Amendment
The applicant amended independent claims 1, 14 and 16 with features similar to “acquiring first three-dimensional surface data that describes an outer three-dimensional contour of the body part of the patient imaged at a first point in time to generate the first three-dimensional surface data” and “acquiring second three-dimensional surface data that describes the outer three-dimensional contour of the body part of the patient imaged at a second point in time to generate the second three-dimensional surface data”.
The applicant amended independent claim 15 with features similar to “at least one electronic data storage device storing at least first three-dimensional surface data that describes an outer three-dimensional contour of a body part of a patient imaged at a first point in time to generate the at least first three-dimensional surface data”.

Interview Summary
The Examiner initiated a telephone interview with Mr. Michael E. Hudzinski (Reg. No. 34,185), the representative of the applicant on August 9, 2021 to discuss a minor informality in claim 2 line 5 that “the movement instruction data comprises determine the movement instruction data based on the anatomy constraint data” shall be “the movement instruction data comprises determining the movement instruction data based on the anatomy constraint data”.  
Mr. Hudzinski agreed to amend the claim and authorized an Examiner's Amendment to move the case to allowance during the interview.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in during the interview from Mr. Hudzinski on August 9, 2021 to amend the claim 2 in the following:

2. (Currently amended) The method according to claim 1, further comprising:
acquiring anatomy constraint data that describes anatomical movement constraints for the one or more rigid anatomic structures, wherein the anatomical movement constraints comprise range of motion constraints, 
wherein the determining the movement instruction data comprises determining[[e]] the movement instruction data based on the anatomy constraint data.

Allowable Subject Matter
Claims 1-16 are allowed.

Independent Claims 1, 14 and 16 are distinguished from Tijs et al. (2015/0196780 same as WO 2014/024115; IDS) in view of Magnenat-Thalmann et al, (N. Magnenat-Thalmann, L. Yahia-Cherif and H. Seo, “Modeling Anatomical-Based Humans,” Proceedings of the Third International Conference on Image and Graphics (ICIG’04), 2004, IEEE) and further in view of Nakajima (2013/0050225) because the combination of all limitations in each independent claim, particularly the limitations similar to: 
“acquiring first three-dimensional surface data that describes an outer three-dimensional contour of the body part of the patient imaged at a first point in time to generate the first three-dimensional surface data”;
“determining first skeleton model data based on the first three-dimensional surface data, wherein the first skeleton model data describes first geometries of one or more rigid anatomic structures of the patient”; 
“acquiring second three-dimensional surface data that describes the outer three-dimensional contour of the body part of the patient imaged at a second point in time to generate the second three-dimensional surface data”; 
“determining second skeleton model data based on the second three-dimensional surface data, wherein the second skeleton model data describes second geometries of the one or more rigid anatomic structures of the patient”;
as recited in claim 1 and similarly in claims 14 and 16 and they are allowed.

Claim 15 is similar in scope to claim 1 and it is allowed.

Claims 2-13 are directly or indirectly dependent from claim 1 and they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Bhandarkar (2008/0004517) teaches “Various embodiments of virtual surgical systems and methods are disclosed.” (Bhandarkar: Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611